EDGERTON, Associate Justice.
Appellee’s newspaper The Washington Post, in a news story about a “Nazi Probe,” said that appellant was “the author of a defeatist, anti-Jewish book.” Appellant sued appellee for libel. Appellee pleaded the defenses of truth and fair comment. Appellant’s 195-page book “The Road to Victory !” was read to the jury. The court ruled out the issue of fair comment, overruled appellee’s motion for a directed verdict, and submitted the case to the jury on the issue of truth. The verdict and judgment were for appellee.
The court correctly instructed the jury that “the truth is an absolute defense in an action for libel, and if they find that ‘The Road to Victory’ was in fact a defeatist, anti-Jewish book, as those words would be understood by ordinary readers of The Washington Post, their verdict must be for the defendant.” The contents of the book, which are in the record, sufficiently support the jury’s verdict. Since that is the case, the Post’s opinion that the book was defeatist as well as anti-Jewish was at least a reasonable opinion; and since there was no evidence that the words were used in bad faith or with a bad motive, the court might very well have directed a verdict for appellee on the issue of fair comment which we think it incorrectly ruled out of the case. Potts v. Dies, 77 U.S. App. D.C. 92, 132 F.2d 734.
Affirmed.